Citation Nr: 0501477	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  02-14 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In 
August 2004, the veteran testified before the undersigned at 
a Travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that in January 2002, the RO sent the veteran 
a duty to assist letter.  The Board finds that this letter is 
insufficient in that it does not comply with 38 C.F.R. § 
3.159.  In this regard, the veteran was not specifically 
informed of the type of evidence necessary to substantiate 
his claim for a higher rating for PTSD.  

A review of the claims file reveals that there is conflict in 
the medical evidence as it pertains to the current severity 
of the veteran's PTSD symptoms.  In August 2001 his symptoms 
were considered to be moderate and he was assigned a Global 
Assessment of Functioning (GAF) score of 60.  Approximately 6 
months later, the veteran underwent a VA examination and he 
was assigned a GAF score of 35.  There was no explanation as 
to the meaning of the score.  The veteran should be scheduled 
for a VA examination for the purpose of reconciling the 
medical evidence of record and to address the current 
severity of his PTSD.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Send the veteran a letter which is in 
compliance with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  The letter must do 
the following:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric examination 
to determine the severity of his PTSD.  All 
PTSD symptoms should specifically be 
reported.  A GAF score should be assigned and 
its meaning explained.  The doctor should 
provide a clear assessment of occupational 
and social impairment due exclusively to PTSD 
(to the exclusion of other conditions).  The 
examiner should also reconcile, if possible, 
the August 2001 report from G.G., MSW and the 
March 2002 VA examination report.  The claims 
folder should be provided to and reviewed by 
the examiner.  

3.  Thereafter, the case should be returned 
to the Board after compliance with requisite 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


